UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7093


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD DENNIS BERNIER, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:08-cr-00022-REM-JSK-1)


Submitted:   March 23, 2011                 Decided:   April 6, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Dennis Bernier, Jr., Appellant Pro Se.    Stephen Donald
Warner, Assistant United States Attorney, Elkins, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Dennis Bernier, Jr., pled guilty to one count

of     distributing          marijuana,      in    violation              of    21     U.S.C.

§ 841(a)(1), (b)(1)(D) (2006).               He was sentenced in May 2009 to

forty-six months’ imprisonment.                  Bernier did not file a direct

appeal.    In April 2010, Bernier filed a motion, styled as a Fed.

R. Civ. P. 60(b)(6) motion, in which he challenged the $4000

fine the court imposed as part of his sentence.                                The district

court denied the motion, and Bernier appeals.

            The Federal Rules of Civil Procedure do not provide a

vehicle by which Bernier may challenge his criminal judgment.

See United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999)

(stating    that       a    criminal    defendant       cannot        challenge        orders

entered    in    his       criminal   case   using     Fed.     R.    Civ.      P.     60(b));

United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998)

(per curiam) (holding that a defendant cannot challenge criminal

forfeiture orders under the Federal Rules of Civil Procedure).

Nor could Bernier have properly sought reconsideration under the

Federal    Rules       of    Criminal   Procedure.            See    United         States   v.

Goodwyn, 596 F.3d 233, 235 (4th Cir.), cert. denied, 130 S. Ct.
3530    (2010)     (holding      that     Fed.    R.    Crim.        P.    35       authorizes

reconsideration             within     fourteen        days         only       to      correct

arithmetical, technical, or other clear error).



                                             2
           We therefore affirm the district court’s order.           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    3